-

                                                                                                           3s



                         OFFICE OF THE ATTORNEY GENERAL OF TEXAS
5)




                                                                            pt or your latter    of
                                                                            n of thir drpartmant




                                                                   aontagr    barl8,


                                                            Il’I     AlUlOt&ed     Cl*11   Statutmr,


                                                the oodrrionors              oourt of
                                               lr  thirty drya yrittrn    noticm
                                               attorney or Urtriot     attome
                                              Quest tax    ruitr      and    hia tallun
                                                   aoooesary or arpodirnt,
                                              11 dooa it                                               .
                                    saf oontraet with any oompetsnt
                        attorney to enforoe or arrirt    in the onforae-
                        meAt Of tho OOlhOtiOA Of any dOlinquent Stat0
                        rlld ootuty tare8 for a PW cent    on ths t UM,
                        pOAalty aAd intOrOd    aOtUa~~   OOlbOtOd,   an6
                        raid oourt ir farthor luthor$zod to pay ror
                        nn lbatraot of property @moorod or unknown
                        and uarondrrod rroa tho tuoa, interest      and
                        penalty to ba oollootod    00.ruoh lands, but
                        all ruoh payment and lx p a o serah&l br oon-
                        tingrnt upon the oollootion oi ruoh t axea,



     _.__^.......,._,_.^.. ,_ _^ __ --. .--
‘.
. .




       Honorable 0. Kennedy, Pago 8


               ponolty and ‘intoreot,    It shall bo the duty
               oi tho Bounty attorney or of the dlotrlot
               attornry, where thoro io no county attorney,
               to lotl~ol~ aoolot any poroon with whom ouoh
               oontraot io mado, by rlllng and puohlng to a
               lpood 00~01~010~ all oulto for oollaotlon
               Of do iiAQAABt tuoo, und0r any oontraot mad0
               a8 horoln aboro opooltlod;      proridod that
               whore any dlotrlot or ooanty.attorno~         ohall
 :.C           rail or rofuoo to tile and proo~outo maoh
               oult.8in good iilth, ho rho11 Aot be ontltlod
               to any fro8 thorotma, bat luoh too8 shall
               AOV’rrthOloOO   b0 OOl~OOtOd a0 0 wt     Of th0
               Oooto of ouit and applied 011tho payment ot
               the o0mpmoatlon allow06 the attorney          proooout-
               w    thr l  uit, and the attorney wlth whoa ouoh
               oontraot hi& boon mado $8 horoby fully ~BI-
               poworod and authorieod to proooei In ouoh
               luito without thr joinder a ndloolotanoo of
               raid oounty or dlotrlot     lttornoyo.m
                   Undor Art1018 7838, It 1100 wlthln tho dloorotlon
       ot tho Codooionoro~      Court to employ any oompotent attorney
       to oolloot   dollnquont Stat0 and oounty.~taxeo.  A rortloro
       tho oourt may employ an attorney who by oolnold=oo lo
       oounty attornoy in anothor oounty, anlooo hlo laploymont
       lo prooludod   by another otatuto.

                     Art1010 SSd, VornoA*o Mnotatod        Civil Statutoo,
       road0    a0   r0u0w01

                      TO   diOtriOt   01 OOAAtJ AttOtAOJ    0hd.l
               take any foe, art1010      0S velu8, oompono~tlon,
               reward or gift or aa:      promloo thoroof, iron
               any   poroon whommoorer,    to proooouh     any oaoo
               whloh ho lo roqulrod by law to proooouto, or
               oonoldoratlon   of or am a tootlaonlal  for hio
               oonloro    in any oaoo whloh ho lo roqulrod by
               law to proooouto,   llthor brioro or after
               ouoh oaoo ha8 boon trio& and finally    dotor-
               minod.w
                   In Lattlmoro   ~8, Tarrant County (C. C. A. 1908),
       l%!4 S. Il. i305, a question woo ralood wdor the aboto quoted
       &utiolo a8 to the eIUplOJIOOAtof tho ootlnty attorney by the
       Co~oolonoro*       court or him own oountl for rrpresantatlon
       EiEttrro     not lnrolrlng   hi8 otrlolal dutiO8 and thr court
    Bonorablo           0.   ltoAAodJ, PAgo b



                        8' *,+ tho oomAlooloAorr'         oourt    My
                hllftilJ       Owl0   th0 OOlUltJ   ltt0IQ.J      t0
                roprooent tho Lb kroot       0s their OOUtktJ
                in AA        oauoo whrro oooh duty in Ao t lA-
                join8                   1Aw. B~OWA~A~ f.
,               Tarrant COwtJ,          8. II. 9488. IA other
                word@, Art1010 a99 &JlOO'         AM.   Clr. St.
                l697,    nhloh nab0 it usloriul     for a oounty
                attorney     to aooopt any r00, utiolo      oi
                rolro,    oompanoatlm,    rowud   or girt, for
                the p r o o o o utl~ 0s l
                                        nny'oam, or for lo r r lo o o
                in UlJ oaoo, applieo OA~J to oaseo nhioh ho
                *ia required     bJ law to proooOuto.~w

               It lo oloar boJond qurotloA that the county attor-
    ney of one oounty ham a0 orrloial  duty to roprooant oAothor
    OOUlltJ in d.liAqUrAt tax latt.rO.  It lo thoroforo the opinion
    of thin doprrtnnnt on6 you are  roopootfully  adrlood that him
    lIlQlOJEOAt by the Other             OOUUtJ hiA&
                                           iA A0 W*J OAta~OAiOtiO
    'to hlo dutloo toward him om oounty am it8 AttorAoy, tho Com-
     miOOiOAU0’  COUrt Of thr fOr@iQI OOUAtJ IMJ lwlOJ    lpah OOu11-
    tJ AttOrAOJ t0 reprOBOAt the fOr.iqpl OOWltJ in d.liAqUOAt
    tax mattore on&or Artlolo 7335 of V~nton*o Annotated Clrll
    Btatutoo.

                                                         Your0    very   truly

                                                    AlTOBBEYGEWERAL         OF TXXAS



                                                    BY




    JDSrRS